                 UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 19-10421-RGS

                          MICHAEL BOTELHO

                                    v.

                        CAPTAIN HOLMES, et al.


                                 ORDER

                             March 29, 2019

STEARNS, D.J.

     Michael Botelho, a pre-trial detainee being held at the Barnstable

County House of Correction (“BCHOC”), has filed a civil rights complaint, a

motion for leave to proceed in forma pauperis, and a motion for an

injunction. The complaint concerns an alleged attack on Botelho by a

sentenced inmate at the Plymouth County Correctional Facility (“PCCF”).

According to Botelho, jail guards knew the sentenced inmate was violent.

Notwithstanding, on one particular occasion they allowed his cell door to

remain open. The alleged perpetrator exited his cell and threw a “bomb”

consisting of human excrement at Botelho.

     Botelho claims that, as a result of this attack, he required medical

attention and was emotionally traumatized. He also maintains that he was
wrongfully denied the opportunity to file a criminal complaint. Botelho

further alleges that PCCF officials will not refer attacks with human waste

“bombs” to prosecutors because any subsequent investigation would reveal

the malfeasance of the defendants, including their lax discipline against

inmates who commit the assaults and their failure to prevent the attacks.

Botelho claims that, in retaliation for filing and subsequently appealing a

grievance concerning the attack, he was transferred to BCHOC. According

to Botelho, BCHOC has a more restrictive environment than does PCCF.

Botelho brings this action against four officials at PCCF in their individual

and official capacities.

      Botelho has also filed a motion for an injunction requiring PCCF

officials to inform all inmates that anyone who throws a human waste

“bomb” at another inmate or at a correctional officer will be prosecuted.

      Upon review of the complaint and the motions, the court hereby

orders:

      1.    The motion for leave to proceed in forma pauperis is GRANTED.

Pursuant to 28 U.S.C. § 1915(b)(1), the court assesses an initial partial filing

fee of $20.96. The remainder of the fee, $329.04, shall be collected pursuant

28 U.S.C. § 1915(b)(2). The clerk shall send a copy of this order to the

treasurer of the institution having custody of Botelho.


                                       2
      2.    The motion for an injunction is DENIED WITHOUT

PREJUDICE. Botelho asks this court to issue an order against correctional

officers at PCCF to address the alleged frequency with which inmates at

PCCF throw human waste “bombs.” However, Botelho was transferred from

PCCF and he does not express any anticipation that he will be returned to

that facility. Because the requested relief no longer affects him, Botelho does

not have standing to bring the motion.

      3.    The clerk shall issue summonses as to all defendants. Botelho is

responsible for serving the summonses, complaint, and this order on the

defendants in compliance with Rule 4 of the Federal Rules of Civil Procedure

and Local Rule 4.1.

      4.    Botelho must complete the aforesaid service no later than

Thursday, June 27, 2019. Failure to complete service in a timely fashion

may result in dismissal of this action without further notice from the court.

See Fed. R. Civ. P. 4(m); Local Rule 4.1.

      5.    Because Botelho is proceeding in forma pauperis, he may elect

to have service completed by the United States Marshals Service (“USMS”).

If the Botelho chooses to have service completed by the USMS, he shall

provide the agency with all papers for service on each defendant. Botelho

must also provide the USMS with a completed USM-285 form for each


                                      3
defendant. The USMS shall complete service as directed by the plaintiff with

all costs of service to be advanced by the United States. The Clerk shall

provide Botelho with forms and instructions for service.

                             SO ORDERED.


                                     /s/ Richard G. Stearns _______
                                     UNITED STATES DISTRICT JUDGE




                                     4
